In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 16‐3752

UNITED STATES OF AMERICA,
                                                    Plaintiff‐Appellee,

                                  v.


CEDRIC HAYES,
                                                Defendant‐Appellant.


         Appeal from the United States District Court for the 
           Northern District of Illinois, Western Division.
           No. 16 CR 50002 — Frederick J. Kapala, Judge. 



   ARGUED SEPTEMBER 6, 2017 — DECIDED OCTOBER 3, 2017


   Before BAUER, EASTERBROOK, and HAMILTON, Circuit Judges.
   BAUER, Circuit Judge. Cedric Hayes pleaded guilty to one
count of being a felon in possession of a firearm, in violation of
18 U.S.C. § 922(g)(1). He now challenges his sentence, arguing
that the district court erred in applying an enhancement to his
base offense level under § 2K2.1(b)(4)(B) of the United States
Sentencing  Commission  Guidelines.  That  section,  which
2                                                     No. 16‐3752

applies to offenses involving firearms, states that a four‐level
enhancement is appropriate where a firearm’s serial number
has been “altered or obliterated.” Hayes also challenges the
district court’s calculation of his criminal history category. 
                      I.  BACKGROUND
   On February 2, 2016, a grand jury indicted Hayes on two
counts of being a felon in possession of a firearm. On June 28,
2016,  as  part  of  a  plea  agreement,  Hayes  pleaded  guilty  to
Count Two of the indictment, which specifically charged him
with possessing a model AK‐47 rifle.
    In its recitation of the facts, the plea agreement stated that
the serial number on the AK‐47 “had been covered by a paint‐
like  substance  that  prevented  the  serial  number  from  being
visible.” It was the government’s position that Hayes’ offense
level should increase by four, pursuant to § 2K2.1(b)(4)(B) of
the  Guidelines,  because  the  serial  number  was  “altered  or
obliterated.” The plea agreement noted, however, that Hayes
disagreed that the enhancement should apply.
    Prior  to  sentencing,  the  United  States  Probation  Office
prepared a Presentence Investigation Report (PSR). The PSR’s
factual findings repeated the statement from the plea agree‐
ment  that  the  serial  number  was  not  visible  because  it  was
covered by a “paint‐like substance.” Based on that finding, the
PSR recommended  that the court apply the § 2K2.1(b)(4)(B)
enhancement.
   In his sentencing memorandum, Hayes conceded that the
AK‐47ʹs serial number was covered in a paint‐like substance,
but argued that because the serial number was not “physically
No. 16‐3752                                                        3

altered,” the enhancement should not apply. As support for
that argument, Hayes noted that the Forensic Science Labora‐
tory of the Bureau of Alcohol, Tobacco, Firearms, and Explo‐
sives applied a “chemical solvent and light polishing” to the
gun, which ultimately revealed the serial number.
    On October 17, 2016, the district court held a sentencing
hearing.  The  court  acknowledged  Hayes’  objection,  but
accepted the position of the PSR and the government that the
AK‐47ʹs  serial  number  was  “altered  or  obliterated”  for  pur‐
poses  of  §  2K2.1(b)(4)(B).  The  court  adopted  the  Guidelines
calculation contained in the PSR, finding that Hayes’ offense
level was 23, and his criminal history category was five. The
resulting Guidelines range was 84 to 105 months’ imprison‐
ment. After hearing from Hayes and addressing the factors to
be considered under 18 U.S.C. § 3553(a), the court imposed a
sentence of 94 months’ imprisonment. Hayes timely appealed.
                        II.  DISCUSSION
   A. Base Offense Level Enhancement
    Hayes’ first argument on appeal is that the district court
erred  in  finding  that  the  AK‐47ʹs  serial  number  had  been
“altered  or  obliterated”  pursuant  to  §  2K2.1(b)(4)(B)  of  the
Guidelines.  “We  review  de  novo  the  district  court’s  legal
interpretation  of  sentencing  guidelines  and  review  factual
findings for clear error.” United States v. Harris, 718 F.3d 698,
703 (7th Cir. 2013) (citation omitted). 
    As an initial matter, Hayes contends that the court improp‐
erly accepted as true, without requesting additional evidence,
the  fact  that  the  gun’s  serial  number  was  covered  by  paint.
4                                                     No. 16‐3752

There is simply no merit to this argument because, although
challenging the applicability of the enhancement, Hayes had
conceded  the  underlying  factual  basis  multiple  times.  He
signed the plea agreement, in which he admitted the AK‐47ʹs
“serial number had been covered by a paint‐like substance that
prevented the serial number from being visible.” The PSR also
contained the same sentence, and at the sentencing hearing,
Hayes expressly told the court that he had no disputes with the
PSR’s factual findings. Finally, his own sentencing memoran‐
dum  stated  that  he  “concedes  [the  AK‐47]  appeared  to  be
covered  in  a  paint‐like  substance,  which  covered  the  serial
number.”  The  district  court  did  not  err  in  accepting  this
undisputed fact as set forth in the plea agreement, the PSR, and
Hayes’ own memorandum.
    We turn, then, to the issue of whether § 2K2.1(b)(4)(B)’s use
of “altered or obliterated” contemplates a serial number that
has been covered by a substance that prevents it from being
visible.  Neither  the  Guidelines  nor  their  Application  Notes
provide  definitions  of  “altered  or  obliterated”  or  any  other
helpful guidance. We have, however, previously addressed the
parameters of this language, albeit in an unpublished opinion. 
   In United States v. Salinas, we held that “a firearm’s serial
number  is  ‘altered  or  obliterated’  for  purposes  of
§ 2K2.1(b)(4)(B) if it has been ‘materially changed in a way that
makes accurate information less accessible.’” 462 F. App’x 635,
637 (7th Cir. 2012) (quoting United States v. Perez, 585 F.3d 880,
884 (5th Cir. 2009)). The serial number at issue in that case had
been filed off, but ultimately was recovered by the Milwaukee
Crime Lab. Id. However, because the filing made it “unread‐
able  by  the  naked  eye,”  we  found  that  it  was  “altered  or
No. 16‐3752                                                         5

obliterated” under the Guidelines. The result in that case was
supported by similar holdings from three of our sister circuits,
each of which emphasized that the relevant inquiry is whether
there  has  been  a  material  change  to  a  serial  number  “that
makes accurate information less accessible.” See United States
v. Carter, 421 F.3d 909, 916 (9th Cir. 2005); Perez, 585 F.3d at 884;
United States v. Jones, 643 F.3d 257, 258–59 (8th Cir. 2011).
    On the record before us, the extent of what we know about
the  serial  number  is  that  it  was  not  visible  because  it  was
covered  with  a  “paint‐like  substance,”  and  that  forensic
specialists had to use a “chemical solvent” to uncover it. Based
on  that  limited  factual  detail,  we  conclude  that  the  AK‐47ʹs
serial number was materially changed in a way that made the
accurate  information  less  accessible.  Therefore,  the
§ 2K2.1(b)(4)(B) enhancement should apply.
    In reaching that conclusion, we reject Hayes’ interpretation
of the “altered or obliterated” language, which would limit its
application to cases where the serial number has been com‐
pletely  destroyed  or  where  one  digit  has  been  changed  to
another. Instead, we agree with the Ninth Circuit’s assessment
that “[i]rrespective of how ‘obliterated’ is construed, ‘altered’
surely requires a lesser degree of defacement.” Carter, 421 F.3d
at 912. Hayes argues that a stricter construction is demanded
by reading “altered or obliterated” as a single phrase, which,
according  to  Hayes,  indicates  the  Sentencing  Commission’s
intent to limit the enhancement’s application to the situations
he proposes. That analysis, however, ignores the presence of
the word “or,” which demonstrates that either term, individu‐
ally, can serve as a basis for application of the enhancement. Id.
at 911 (noting that the language is “presented in the disjunc‐
6                                                      No. 16‐3752

tive” and holding that “even if we were to construe ‘obliter‐
ated’ as Carter urges … the sentence enhancement properly
applies so long as the serial number is merely ‘altered’”). 
     Hayes’  proposed  construction  also  belies  the  underlying
purposes  of  §  2K2.1(b)(4)(B).  In  Carter,  the  Ninth  Circuit
explained that the legislative purpose of the enhancement was
to discourage the use of untraceable weaponry. 421 F.3d at 914
(citing United States v. Seesing, 234 F.3d 456, 460 (9th Cir. 2001)).
It clarified, however, that “[t]his purpose is advanced not only
by punishing those who possess untraceable firearms, but also
by  punishing  those  who  possess  firearms  that  are  more
difficult, though not impossible, to trace … .” Id. Accordingly,
any material change that makes the serial number less accessi‐
ble,  thereby  making  the  firearm  harder  to  trace,  fits
§  2K2.1(b)(4)(B)’s  intended  definition  of  “altered  or  obliter‐
ated.” Id. at 915–16. Covering a firearm’s serial number with a
“paint‐like  substance,”  the  removal  of  which  requires  a
chemical solvent, surely makes that firearm more difficult to
trace.  The  AK‐47ʹs  serial  number,  therefore,  was  “altered  or
obliterated” for purposes of § 2K2.1(b)(4)(B).
    B. Criminal History Calculation
    Hayes’ second argument on appeal is that the district court
erred  in  assessing  three  criminal  history  points  based  on  a
prior state‐court conviction for aggravated unlawful use of a
weapon. Hayes failed to object to the criminal history calcula‐
tion in the district court, but the government does not contend
that  he  waived  his  argument.  Typically,  where  a  defendant
does not object to his criminal history calculation in the district
court, we treat the objection as forfeited and review for plain
No. 16‐3752                                                              7

error. See, e.g., United States v. Brown, 865 F.3d 566, 575 (7th Cir.
2017);  United  States  v.  Gill,  824  F.3d  653,  660  (7th  Cir.  2016).
Under that standard, we will reverse only where: “(1) there is
an error; (2) the error is clear or obvious; (3) the error affected
the defendant’s substantial rights; and (4) the error seriously
impugns  the  fairness,  integrity,  or  public  reputation  of  the
proceedings.” Brown, 865 F.3d at 575 (citation omitted).
   In  2003,  Hayes  was  convicted  in  Illinois  state  court  of
aggravated unlawful use of a weapon, in violation of 720 ILCS
5/24‐1.6. Based on that conviction, the PSR recommended, and
the  district  court  assessed,  three  criminal  history  points  in
Hayes’  Guidelines  calculation.  After  the  2003  conviction,
however, both this Court and the Illinois Supreme Court have
held that the Illinois statute is unconstitutional. See Moore v.
Madigan,  702  F.3d  933,  942  (7th  Cir.  2012);  People  v.  Aguilar,
2 N.E.3d 321, 328 (Ill. 2013). 
     Hayes argues, and the government agrees, that the court
erred in assessing criminal history points based on a conviction
under  an  unconstitutional  statute.  Indeed,  the  Guidelines
themselves instruct that convictions that are ruled unconstitu‐
tional  are  not  to  be  counted  in  calculating  a  defendant’s
criminal history. U.S.S.G. § 4A1.2, Application Note 6. Thus,
we  agree  that  the  court  erred  in  assessing  criminal  history
points based on this conviction. See United States v. Jenkins, 772
F.3d 1092, 1098 (7th Cir. 2014). We have consistently held that
this  type  of  error,  which  leads  to  an  incorrect  Guidelines
calculation, constitutes plain error on review. Brown, 865 F.3d
at  575  (citing  Jenkins,  772  F.3d  at  1098).  Therefore,  we  must
remand for resentencing.
8                                                      No. 16‐3752

                      III.  CONCLUSION
    For  the  foregoing  reasons,  we  affirm  the  district  court’s
application  of  the  base  offense  level  enhancement  under
U.S.S.G. § 2K2.1(b)(4)(B), but REMAND for resentencing based
on  the  improper  assessment  of  criminal  history  points  for
Hayes’ prior conviction under 720 ILCS 5/24‐1.6.